Citation Nr: 1819679	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  09-42 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for an acquired psychiatric disorder, to include depressive disorder, rated as 30 percent disabling from April 3, 2007, through December 22, 2015, and as 70 percent disabling on and after December 23, 2015.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for diabetes mellitus, type II.

8.  Entitlement to service connection for a low back disability, to include as due to renal toxicity from exposure to contaminated water at Camp Lejeune.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982 and from July 1982 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008, March 2010, August 2013, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, and from an April 2016 rating decision from the RO in Columbia, South Carolina.

The July 2008 rating decision denied entitlement to service connection for bilateral hearing loss, tinnitus, hypertension, sinusitis, and a low back disability.  A notice of disagreement was received in June 2009, a statement of the case was issued in October 2009, and a substantive appeal was received in November 2009.
The March 2010 rating decision denied entitlement to service connection for sleep apnea.  A notice of disagreement was received in April 2010, a statement of the case was issued in March 2012, and a substantive appeal was received in March 2012.

The August 2013 rating decision effectuated a May 2013 Board grant of entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder.  It assigned a 30 percent rating effective April 3, 2007.  A notice of disagreement with the assigned disability rating was received in September 2013.  In a March 2017 rating decision, the disability rating was increased from 30 percent to 70 percent, effective December 23, 2015, and a statement of the case was issued in March 2017.  A substantive appeal was received in March 2017.

The June 2015 rating decision denied entitlement to service connection for diabetes mellitus, type II.  A notice of disagreement was received in July 2015, a statement of the case was issued in March 2017, and a substantive appeal was received in April 2017.

The April 2016 rating decision denied entitlement to a TDIU.  A notice of disagreement was received in June 2016, a statement of the case was issued in March 2017, and a substantive appeal was received in March 2017.

In January 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing at the RO located in Atlanta, Georgia.  A transcript of the proceeding has been associated with the claims file.

In May 2013, the Board remanded this case for additional development, and the case has been returned for further appellate review.

In May 2017, while this case was on remand from the Board, the RO granted entitlement to service connection for allergic rhinitis (claimed as sinusitis) and assigned a 0 percent rating effective June 10, 2009.  The claim of entitlement to service connection for sinusitis remains on appeal.

The issues of entitlement to service connection for a low back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 24, 2015, the Veteran's acquired psychiatric disability manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks but not by occupational and social impairment with reduced reliability and productivity.

2.  On and after April 24, 2015, the Veteran's acquired psychiatric disability manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not by total occupational and social impairment.  

3.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss is etiologically related to the Veteran's in-service noise exposure.

4.  Resolving reasonable doubt in favor of the Veteran, tinnitus is etiologically related to the Veteran's in-service noise exposure.

5.  The evidence shows that the Veteran's hypertension did not have its onset during service or within one year of separation from service and is not otherwise related to service.

6.  Sinusitis was not demonstrated in service and is not otherwise shown to be associated with his active service.

7.  Sleep apnea was not demonstrated in service and is not otherwise shown to be associated with his active service.

8.  The evidence shows that the Veteran's diabetes mellitus did not have its onset during service or within one year of separation from service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Prior to April 24, 2015, the criteria for the assignment of a disability rating in excess of 30 percent for an acquired psychiatric disability were not met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  From April 24, 2015, through December 22, 2015, the criteria for the assignment of a disability rating of 70 percent, but no higher, for an acquired psychiatric disability were met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).

3.  On and after December 23, 2015, the criteria for the assignment of a disability rating in excess of 70 percent for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).

4.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

5.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 101, 106, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 30310 (2017).

6.  Hypertension was not incurred in active service and may not be presumed to have been incurred or aggravated by service.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

7.  Sinusitis was not incurred in active service.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

8.  Sleep apnea was not incurred in active service.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

9.  Diabetes mellitus was not incurred in active service and may not be presumed to have been incurred or aggravated by service.  38 U.S.C. §§ 1101, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist appellants in substantiating their claims.  Here, VA satisfied the duty to notify in letters dated in May 2007, February 2010, May 2015, and January 2016.  Although not all of these letters were issued prior to the initial adjudications of the Veteran's various claims, these claims were subsequently readjudicated, most recently in May 2017 supplemental statements of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board also finds that VA's duty to assist has been satisfied in this case.  The Veteran has not identified any post-service VA or private medical evidence that has not been obtained.  In its prior remand, the Board directed VA to attempt to obtain the Veteran's complete service treatment records.  The Veteran's in-service hospitalization records have been received.  These records include pertinent findings that were made within the one-year period prior to the Veteran's separation from service.  However, the Veteran's complete service treatment records have been determined to be unavailable.

The AOJ arranged for the Veteran to undergo VA examinations in connection with his bilateral hearing loss and tinnitus claims in April 2012 and April 2017.  The AOJ arranged for the Veteran to undergo examinations in connection with his sleep apnea and sinusitis claims in May 2017.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to service connection.  The examination reports reflect review of the pertinent evidence.  During the examinations, the examiner elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the examination results.  The examiners also provided diagnoses and etiology opinions and explained the reasons and bases for these opinions.  

The RO arranged for the Veteran to undergo a VA examination in connection with his psychiatric disability claim in April 2012.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to an increased rating.  The examiner reviewed the claims file and elicited from the Veteran his history of complaints and symptoms, and the examination report provides pertinent clinical findings detailing the results of the examination to allow for effective evaluation of the Veteran's disability.  

The Board finds that an examination for diabetes mellitus is not warranted, as the Veteran has not alleged that this condition arose during service and has not presented evidence linking this disability to service.  The Board finds that an examination for hypertension is not warranted, as the available service treatment records directly contradict the Veteran's assertions concerning in-service incurrence of this disability.  

The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Higher Initial Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155 (2012); 38 C.F.R. § Part 4 (2017).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2017).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged ratings," or different percentage evaluations for separate periods based on the facts found, may also be awarded.  Id. at 126-127.

The Veteran has claimed entitlement to a higher initial rating for an acquired psychiatric disorder, to include depressive disorder.  This disability has been rated as 30 percent disabling from April 3, 2007, through December 22, 2015, and as 70 percent disabling on and after December 23, 2015.

This rating is assigned pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9434, which corresponds to major depressive disorder.  Diagnostic Code 9434 directs that major depressive disorder be rated pursuant to the General Rating Formula for Mental Disorders.  

Under this diagnostic code, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Federal Circuit has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

The Veteran appealed his initial rating; thus the appeal rating stems from his effective date of service connection in April 2007.  A March 8, 2010, VA psychiatry consultation record indicates that the Veteran had been referred for a consultation by his primary care physician.  The Veteran stated that he had been in therapy in the 1990s, and the record suggests that the Veteran had not been in psychiatric treatment from the time of the beginning of the appeal period through this consultation.  The consultation notes that the Veteran reported depression.  He reported having anger and stated that he cannot talk to his wife without arguing with her.  (He reported past physical violence against his wife and having shot her and been taken to jail, but this appears to have occurred prior to the appeal period (four years earlier), when he was struggling with drug use.)  He reported depressed mood with poor sleep and energy, and loss of interest.  He denied feeling suicidal. 

On mental status examination, the Veteran was dressed appropriately and was clean.  He reported his mood as "irritable."  His affect was broad.  He appeared very relaxed while talking.  His thought process was clear and logical, denying suicidal or homicidal ideations.  He remained alert and oriented to time, person, and place.  Insight and judgement were fair.  He had an idea something was wrong because it was not like it used to be.  The examiner stated that the Veteran's finding God and talking of religious nature did not appear to be psychotic.  He diagnosed mood disorder not otherwise specified, consider depressive disorder not otherwise specified, provisional polysubstance dependence lifetime diagnosis.  

The Board finds that, based on this record, a rating in excess of the currently-assigned 30 percent is not warranted as of March 8, 2010.  This record describes the mood disorder aspects of the 30 percent rating, such as depressed mood.  This record characterizes the Veteran's anger and irritability as comparable in degree to the "depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often)" criteria of the 30 percent rating, or even as the 50 percent criterion of "disturbances of motivation and mood."  In any event, the Veteran's irritability does not rise to the severity of the 70 percent criterion of "near-continuous panic or depression affecting the ability to function independently, appropriately and effectively," or the volatility that is suggested by the 70 percent criterion of "impaired impulse control (such as unprovoked irritability with periods of violence)." 

The Board must ultimately find that a rating in excess of 30 percent is not warranted for this period, however, because the impairments to insight, judgment, and thought processes that are representative of the 50 percent rating are not found in the relevant evidence of record.  It is appropriate to consider the severity contemplated overall by each rating category when determining the rating.  Therefore, on and prior to March 8, 2010, entitlement to an initial rating in excess of 30 percent is not warranted.  

The Veteran underwent a VA examination on April 10, 2012.  The VA examiner was unable to determine the Veteran's level of occupational or social functioning without resorting to speculation, as he "demonstrated questionable effort" during the mental status and recent memory portions of the examination.  On examination, he was clean, neatly groomed, appropriately dressed, and casually dressed.  Psychomotor activity was unremarkable.  His speech was spontaneous, clear, and coherent.  His attitude toward the examiner was suspicious and guarded.  His affect was appropriate.  He described his mood as "tired."  He was not able to perform serial sevens or to spell a word forwards and backwards.  He was oriented to person and to place, but with respect to time he stated the year was 2000.  Thought process was unremarkable.  With respect to thought content, he had paranoid ideation.  He expressed paranoid delusions.  He reported that he hears voices of God and the devil outside of his head in the room.  In terms of judgment, he understood the outcome of behavior.  He interpreted proverbs appropriately.  There were no suicidal or homicidal thoughts.  He was able to maintain minimum personal hygiene.  There were no problems with activities of daily living.  Remote memory and immediate memory were normal, while recent memory was unclear.  

A July 10, 2012, letter from the Veteran's treating VA psychologist notes that the Veteran has been treated for mood and sleep disturbance for many years, with limited success.  She stated that the Veteran's diagnosis of depressive disorder, not otherwise specified, manifests in anger, depressed mood, anhedonia, fatigue, concentration impairment, feelings of hopelessness, insomnia, paranoid thinking and generalized mistrust.  She noted that the VA psychiatrist who examined the Veteran on March 8, 2010, independently arrived at the same diagnosis.  She stated that the Veteran's mood disturbance is chronic and has shown only limited improvements with multiple therapeutic interventions and medications.  His symptoms have caused impairment in his social and occupational functioning.  She did not believe the Veteran was malingering.  

The record contains an August 7, 2012, evaluation that was filled out by the Veteran's treating VA psychologist in connection with his claim for benefits from SSA.  She noted that the Veteran was normally oriented and his appearance and general behavior were normal.  His affect and mood were depressed.  Thought processes and flow of mental activity were normal.  Thought content was normal.  He did not display suicidal ideation.  However, he did display homicidal ideation, but he denied any plan or intent.  There were no psychotic signs or symptoms.  It was noted that the Veteran had been receiving mental health treatment since May 2, 2012.  Recent and remote memory were normal, as were insight, judgment, and impulse control.  The psychologist opined that, based on cognitive data and/or clinical observation, the Veteran's ability to understand, remember, and carry out simple instructions was normal.  She was unable to rate the Veteran's ability to get along with the public, with supervisors, and with coworkers.  She was unable to rate the Veteran's ability to deal with changes in the work setting.  She was unable to rate the Veteran's ability to make simple work-related decisions.  She opined that the Veteran was somewhat likely to decompensate or become unable to function under stress.  She opined that he is competent to handle his funds.

With respect to making performance adjustments, she stated that she was not qualified to rate the Veteran's ability to follow complex job instructions; follow detailed but not complex job instructions; follow simple job instructions; relate predictably in social situations; or demonstrate reliability.  She opined that the Veteran had a good ability to maintain his personal appearance.  She opined that the Veteran had a poor ability to behave in an emotionally stable manner.  She noted that the Veteran's current diagnosis of depressive disorder, not otherwise specified, includes the following symptoms: depressed mood; anhedonia; fatigue; concentration impairment; feelings of hopelessness; insomnia; paranoid thinking (not at the threshold of a thought disorder); and generalized mistrust.  She noted that she was unable to rated the Veteran for an occupational setting and that none of the above symptoms have been observed in an occupational setting.

A December 12, 2012, psychological evaluation notes that the Veteran did not appear to be overtly malingering, but he did seem dramatic and intent on portraying himself as "sick" as possible.  It notes that he appears to be capable of understanding simple instructions without difficulty.  Concentration and task persistence appeared adequate for carrying out detailed instructions and sustaining normal routines.  Social interactions were reported to be somewhat limited, and he may have slight difficulty relating to the general public without displaying aberrant behavior.  Adaptation was noted to be sufficient for avoiding ordinary hazards, adjusting to changes in routine, and setting realistic goals.  

A December 23, 2013, Vocational Assessment from a private vocational rehabilitation consultant notes that the Veteran's records indicate he has undergone psychiatric evaluations and treatment since his discharge from the military.  It notes that the Veteran's claims file reflects that he has worked in various occupations throughout the years since discharge and that he was generally fired from his employment situations due to behaviors resultant of his psychiatric condition.  

For the period from March 8, 2010, through April 23, 2015, VA treatment records largely describe the Veteran's psychiatric disability as manifesting in symptoms of depression, insomnia, anxiety, and irritability.  Mental status examinations from this period generally show that the Veteran was alert, fully-oriented, and well-kempt.  His speech was described as normal, as were thought processes and thought content.  Cognition, recent and remote memory, insight, and judgment were largely intact.  The Veteran regularly denied any current delusions or perceptual disturbances.  He was regularly noted not to be a danger to himself or others, and suicidal and homicidal ideation were denied.  See, e.g., VA treatment records dated July 22, 2014; September 9, 2014.  

An August 26, 2014, VA psychiatric telephone consultation record notes that the Veteran was a no show for his appointment on that date.  When he spoke with his VA psychologist on that day, he reported that, two to three weeks earlier, he had had an episode where he was thinking of jumping in front of a truck.  He stated that he had his wife remove his firearms.  He denied having any current thoughts of hurting himself or others.  A September 9, 2014, psychiatry appointment notes that the Veteran denied any current suicidal thinking.  He did report that he will periodically get thoughts of hurting himself, but he is able to employ coping strategies to get his mind off of it.  As noted above, mental status examination from this appointment was largely normal.  

During this period, the record does not demonstrate the types and degree of impairments in speech, thoughts, cognition, memory, judgment, and abstract thinking that are consistent with those of the 50 percent rating.  Furthermore, while the record does reflect that the Veteran had difficulty getting along with other people that may more closely approximate the criteria for a 50 percent rating rather a 30 percent rating, the Board notes that the 30 percent rating does contemplate a degree of social impairment.  The Veteran certainly experienced suspiciousness, as evidenced by his stated paranoid thoughts, but it does not appear to have altered his behavior.  At one point, he noted hearing voices, but that appears to have been a single experience not otherwise found in the record during this portion of the appeal.  Overall, the type and severity of the Veteran's manifestations of his psychiatric disability more closely approximate the criteria that are listed under the 30 percent rating.

With respect to the 70 percent rating, the Veteran's depression does not present as affecting him to such a degree than he cannot function independently, appropriately, and effectively.  While his impulse control has been described as being impaired in the past (in years prior to the appeals period), his impulses appear to be fairly well under control during this period, and he is not noted to have engaged in violence.  He is oriented and his personal appearance and hygiene are not called into question in the medical records.  The evidence does not reflect an inability to establish and maintain effective work and social relationships, as the Veteran is shown to have been in a long-term relationship with his wife.  While the Veteran did report suicidal ideation at some points during this portion of the appeals period, this symptom is described as transient and self-contained, and it does not appear to cause a deficiency in his work or family relations.  These impulses did not result in an impairment of judgment or thinking, as he did not act on these impulses.

However, the Board finds that, as of April 24, 2015, the Veteran's psychiatric disability symptomatology has increased in severity to warrant a rating of 70 percent, but no higher.  On this date, the record reflects that the Veteran was listed as a high risk for suicide due to periodic thoughts of shooting himself, and occasional thoughts of hurting others.  This is the date on which the evidence first reflects a level of psychiatric impairment that is consistent with that which is described by the Veteran's  VA psychologist in the December 23, 2015, DBQ. The Board finds that a rating in excess of 70 percent is not warranted at any point on or after April 24, 2015, however.  

In a December 20, 2015, affidavit, the Veteran's wife stated that she constantly has to remind the Veteran to attend his medical appointments and take his prescribed medications.  She has to constantly prompt him to keep up with his hygiene, such as telling him to take a shower or brush his teeth.  She has to be present at all times just to supervise him.  She is predominantly responsible for cooking and cleaning, including any assistance with his activities of daily living due to his service-connected psychiatric disability.  He has difficulty concentrating on any tasks at hand.  His medication makes him disoriented and unaware of his surroundings.  She has to be around him at all times to supervise him because there is no telling what he is capable of doing.  He has a violent past that can be attributed to his mental health condition.  He threatened her life with a gun.  He attends group therapy twice a month in an effort to manage his anger, but she has not seen any change in his anger.  He is up all night because he has difficulty sleeping, which adds to his irritability and tiredness throughout the day.  He is constantly angry and everything seems to trigger his anger.  He is home predominantly, except for attending VA appointments and church services.  He spends about one hour at church, but just listens to the service and does not interact with other members.  He occasionally has a conversation with the preacher.  He does not spend any time with the family, or even participate in family outings.  He is more withdrawn and keeps to himself.  He is on edge and angry all day.  He does not like participating in any type of activities and states it is because he does not want to be bothered and does not like people.  He always states that he does not trust family members or anyone at all.  

In a December 20, 2015, affidavit, the Veteran stated that he is unable to obtain and maintain substantially gainful employment due to his service-connected psychiatric condition.  He reported that his condition greatly affects his ability to maintain employment, which led to his termination from numerous positions he held in the past.  He is unable to work with anyone else without physically harming someone.  He has a passive-aggressive personality, which can lead to violent tendencies.  He fears that people are always out to get him.  He reported constant paranoia.  He suffers from visual hallucinations that cause him to see and hear voices.  He hears voices every day.  These voices are a higher authority with which he internally communicates.  He feels medication "takes me into another realm of existence."  He does not like to socialize with others and very rarely leaves his home.  He likes to attend church every other week, or as much as possible.  He does not socialize with anyone at church but speaks with the higher authority in his head.  He visits public places if he must, but he tries to avoid them.  If he is in public, he is always on the defensive, because he sees in people's faces the harm that they want to do to him.  He always carries a firearm and will never leave the house unless he is armed.  He experiences "paranoid attacks" while in public because he can see in people's faces that they want to harm him.  He tries to get away from the situation as fast as possible, but he feels threatened or the higher authority in his head tells him to harm or kill a person.  The higher authority commands that he use violence against other humans.

He reported that he has homicidal thoughts toward other people.  In the past, he has shot both former wives, his supervisor, and other men with his firearm with the intent to kill them.  In one incident, he reported, he attempted to kill a man after he perceived he was going after his family.  (It is unclear whether he actually hit any of these individuals when he shot at them.  There is also no indication that any of these incidents occurred during the appeals period.)  

He reported that he does not sleep more than 2 to 4 hours per night.  His sleep is disrupted with nightmares, paranoid thoughts, and voices.  When he sleeps, he is afraid someone will try to harm him.  His nightmares consist of flashbacks from his time in service.  When he cannot sleep, he paces the house and checks the windows to make sure there is no one out there trying to get him.  Because of this, he is exhausted and irritable throughout the day.  He does not feel that his medication helps.  He still experiences mood swings, irritability, and constant sadness daily.  He can be angered in a second.  He has feelings of hopelessness and has had thoughts of suicide in the past.  

At his last job, he worked as a self-employed home repairman.  He worked on his own, but he got into verbal conflicts with many homeowners that he worked for.  He would sometimes leave a job in the middle of the day and never come back to finish it.

A December 23, 2015, DBQ from the Veteran's treating psychologist estimates that the Veteran's disability is best summarized as manifesting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  It notes that he maintains generally good relationships with his adult children.  In terms of the enumerated rating criteria, the psychologist found that the Veteran's disability manifested in symptoms from more than one of the rating levels.  In terms of the 30 percent criteria, she determined that the Veteran's disability manifested in depressed mood; suspiciousness; chronic sleep impairment; and mild memory loss (such as forgetting names, directions, recent events).  In terms of the 50 percent criteria, she determined that the Veteran's disability manifested in flattened affect; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In terms of the 70 percent criteria, she determined that the Veteran's disability manifested in impaired impulse control (such as unprovoked irritability with periods of violence); and difficulty in adapting to stressful circumstances (including work or a work-like setting).  She found that the Veteran's disability did not manifest in any of the 100 percent rating criteria.  

In addition to the above, the Veteran's psychologist noted that the Veteran's disability manifests in preoccupations of thought with periodic rumination related to fantasies of violence.  The Board finds that this is best characterized as being of similar severity, frequency, and duration as the 70 percent criteria, such as obsessional rituals that interfere with routine activities.  She also noted anhedonia, which the Board finds is of greater severity than the 50 percent criterion of flattened affect, but it is not of similar severity, frequency, and duration as the enumerated 100 percent criteria.  Fatigue is most similar in severity, frequency, and duration to the 30 percent criteria of depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  She also noted a past history of auditory hallucinations, which are managed with current medication, and a history of homicidal ideation, especially toward perceived persecutors, neither of which would be relevant to the current portion of the appeals period.  On her original DBQ form, the psychologist found that the Veteran was incapable of managing his own financial affairs, but she changed this answer in a January 2016 addendum to conclude that the Veteran is, in fact, capable of managing his own financial affairs.

A June 2017 disability evaluation from a private vocational counselor notes that, when personally interviewed, the Veteran confirmed he has ongoing severe depressive symptoms, including panic attacks, fear of being around crowds, inability to communicate with others, isolation, agoraphobia, and difficulty sleeping, and that he is easily upset.  He cannot handle stress of any kind and cannot sustain any relationships with others.  He isolates himself and stays at home.  He is angry, paranoid, aggressive, anxious, and depressed, and he hears voices.  He has issues with hygiene and grooming and must have help from his wife with his activities of daily living.  He "stated that his mother died a week ago and that she 'may have been murdered.'"  He appeared somewhat delusional during the interview.  He indicated he was quite upset and angry.  He also stated that his overall symptoms have been worsening in the past six months and that his VA treating physician informed him that he is "maxed out" on his medication and cannot be prescribed any increases.  He reported that he has been very unstable and at no time during the past decade has he ever made any improvements that may have permitted him to be gainfully employed in some capacity.  In terms of work history, it was noted that, from approximately 2005 until early 2009, he was self-employed in home repair.  He last worked in any capacity in early 2009.  He stopped working due to poor interactions with customers and problems with anger.

The Board finds that the above evidence does not rise to the level of most closely approximating a 100 percent disability rating.  The Board notes that the Veteran's treating psychologist has determined that the Veteran does not experience any of the enumerated symptoms.  Furthermore, the Board estimates that the severity, frequency, and duration of the symptoms that he does experience do not rise to the level of impairment that is contemplated by the enumerated 100 percent rating criteria.  

While the private evaluations depict the Veteran as experiencing delusions and hallucinations at a frequency that would be considered to be "persistent," the VA medical records from this period routinely reflect that the Veteran is not experiencing delusions or hallucinations.  The Board further notes that several of the private evaluations' characterizations of the Veteran's symptoms and actions appear to be distorted or otherwise are characterized (either by the Veteran or the examiner) in a misleadingly severe manner.  For example, while the June 2017 evaluation suggests the Veteran is deluded into thinking that his mother was murdered, a corresponding VA medical record gives a more nuanced description of the Veteran's belief that his siblings figuratively murdered their mother through neglect.  

Likewise, the Board finds that the most credible evidence of record, specifically the Veteran's VA medical records, reflect that, while the Veteran does experience suicidal and homicidal impulses, such symptomatology does rise to such severity that the Veteran is considered a persistent danger of hurting himself or others.  
While the Veteran and his wife have both said that she must remind him to do things such as wash himself and that she takes care of most of the chores, the evidence does not indicate that the Veteran is periodically incapable of actually performing activities of daily living himself.  Impairment of thought processes, communication, disorientation to time or place, memory loss of names of close relatives, his own occupation, or his own name are not demonstrated.  

In short, the Board finds that a rating in excess of 30 percent is not warranted prior to April 24, 2015; that an increase from 30 percent to 70 percent (but no higher) is warranted from April 24, 2015, through December 22, 2015; and that a rating in excess of 70 percent is not warranted on and after December 23, 2015.  To the extent that the benefit that is being sought on appeal has been denied, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

III.  Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as sensorineural hearing loss, tinnitus, hypertension, and diabetes mellitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

A.  Bilateral Hearing Loss and Tinnitus

The Veteran claims that he has hearing loss and tinnitus as a result of service.  Specifically, he asserts that he experienced acoustic trauma as a result of his duties as a rifleman and as an instructor on a rifle range.  See Board Hearing Transcript at 3-4, 7, 12.  He testified at the Board hearing that as a rifle range instructor five days a week, eight to ten hours per day, he did not wear hearing protection half of the time because he had to take it off every time somebody asked him a question.  He asserts that at the time of his separation examination, he was told that he had hearing loss, and that he first noticed a ringing or humming in his ears within a year after discharge from service.  See Transcript at 12, 14.

As an initial matter, the Board acknowledges that the Veteran's DD Form 214 from his second period of service reflects that his military occupational specialty had been a rifleman for five years (the form from his first period of service is not in the record).  Therefore, the Board finds that the Veteran experienced noise exposure as he has described.

VA has twice attempted to obtain an etiology opinion in connection with these claims, in April 2012 and April 2017, but both examiners were unable to offer an opinion without resort to mere speculation.  

In the April 2012 VA examination report, the examiner found it "likely/possible that aging, occupational and recreational noise exposure, and general health have contributed to his [hearing loss] and/or tinnitus."  The examiner further noted, however, that "[i]t would be speculative to allocate a degree of his tinnitus to any or each of these etiologies, or his current hearing loss to each of these military vs. non-military etiologies mentioned."
The Board finds that the April 2012 opinion in part supports the Veteran's claim, as while it does list occupational and recreational noise exposure as one of the three likely etiologies of his hearing loss and tinnitus, the third is the in-service noise exposure.  In order for service connection to be warranted, however, the disabilities for which service connection are sought need not be exclusively caused or aggravated by service.  Furthermore, the Board notes that the April 2012 VA examiner was under the impression that the Veteran had experienced "significant [post-service] occupational and recreational noise exposure."  However, the Veteran testified at his Board hearing that his post-service employment as a corrections officer was in a juvenile detention center without any significant noise, and his employment in a PVC plant likewise was in a place that did not have any significant noise because he was only a packer and loader unless he went out onto the floor where it was mandatory to wear hearing protection.  See Transcript at 15-16.  He further denied recreational noise exposure after service.  

Given that the April 2012 VA examiner has clearly apportioned some part of the Veteran's bilateral hearing loss and tinnitus to his acoustic trauma, and given that most, if not all, of the Veteran's significant noise exposure appears to have been in service, the Board will resolve reasonable doubt in the Veteran's favor and find that entitlement to service connection for bilateral hearing loss and tinnitus is warranted.  

B.  Hypertension

The Veteran has also claimed entitlement to service connection for hypertension.  He testified to his belief that this disability developed due to stressful events that happened during service.  See Transcript at 22.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The earliest post-service medical evidence of record is dated in 1992, which is approximately nine years following the Veteran's separation from service.  Specifically, an April 1992 VA evaluation assessing the Veteran's risk of falling (in connection with his having been brought in for treatment for an accidental gunshot wound) reflects that he was not taking antihypertensive medication at that time, although he did report a history of high blood pressure.  Post-service records also reflect that the Veteran was first treated for hypertension in 2001, although records from as early as 1995 contain blood pressure readings that may fall into the hypertensive range.  

In terms of hypertension onset, the Veteran testified at his Board hearing that he had high blood pressure at the end of his first period of service and throughout his second period.  See Transcript at 22.  (The Veteran's second period of service began in July 1982.)  He expressly correlated this onset with an incident in service in which he was worried that his first sergeant was trying to kill him.  See Transcript at 22.  This worry was associated with events that occurred prior to the Veteran's psychiatric hospitalization.

As noted above, most of the Veteran's service treatment records have not been located.  Following the Board's May 2013 remand, however, records from the Veteran's in-service hospitalization were obtained.  These records are dated in January 1983 and June 1983, well into his second period of active service and within one year of the Veteran's December 1983 separation from service, and they contain numerous blood pressure readings.  None of these blood pressure readings falls within the definition of "hypertension" as set out by VA.  A June 1983 record contains the Veteran's express denial of having high blood pressure.  

The Board finds that the Veteran's testimony concerning in-service onset of hypertension is directly contradicted by his service treatment records.  The Veteran clearly and expressly testified that he had hypertension from the end of his first period of service, which would have been in mid-1982.  However, in June 1983, he expressly denied a history of high blood pressure.  The record, therefore, contains no credible indication that the Veteran's hypertension originated during service

In short, the Board finds that the evidence of record does not establish the onset of hypertension in service or within the one-year period following the Veteran's separation therefrom.  Nor has the Veteran submitted evidence suggestive of a link between post-service hypertension onset and his military service.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

C.  Sinusitis

The Veteran has also claimed entitlement to service connection for sinusitis.  In terms of a current disability, a December 2008 CT report notes an impression of sinus changes and states that active sinusitis requires clinical correlation.  The Veteran's service treatment records contain a June 1983 patient database record noting that the Veteran reported having had sinusitis.  The Veteran testified at his Board hearing that he suffered with sinus problems as a recruit and as an instructor at Parris Island and that he had to use a nasal spray.  See Transcript at 23.

Turning to the question of whether there is a relationship between the current disability and service, the Veteran underwent a VA examination in April 2017.  The VA examiner opined that it is less likely as not that the Veteran's claimed sinusitis is due to active duty service.  As a rationale, she determined that the Veteran most likely had allergic rhinitis on active duty and post-active duty service.  (Based on her opinion, entitlement to service connection for allergic rhinitis was granted in a May 2017 rating decision.)  She noted that the Veteran had a diagnosis of sinusitis by symptoms in service, but that there was no x-ray objective evidence until 2017, which is 34 years after service.  She noted that there was no history of chronicity from service until 2017.  She noted that a link with military service is not demonstrated, and there is no objective evidence of aggravation.  

The Board finds this opinion to be probative in that was authored by an individual who is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159 (a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  It is based on review of the record and on interview and examination of the Veteran.  The examiner justifies her opinion with a rationale that includes discussion of the facts of the Veteran's case and relevant medical principles.  For these reasons, the Board finds that this opinion is highly probative in the case at hand.

The only remaining contrary opinion comes from the Veteran himself.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the question of whether in-service symptomatology is a manifestation of sinusitis or allergic rhinitis is of such medical complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, entitlement to service connection for sinusitis must be denied.

D.  Sleep Apnea

The Veteran has claimed entitlement to service connection for sleep apnea.  He essentially contends that he has had trouble breathing when he goes to sleep ever since he collapsed from heat stroke or heat exhaustion while performing a physical test run at Parris Island in boot camp.  See Transcript at page 19.  He testified that his first and second wives would tell him that he had stopped breathing.

The limited service treatment records that are of record do not indicate that the Veteran experienced symptoms of sleep apnea in service.  While they do not include the Veteran's reported heat exhaustion, the Board notes that the Veteran is competent to report this occurrence and accepts his account of this incident for purposes of this opinion. 

The record reflects that the Veteran was not diagnosed with sleep apnea until a 2010 sleep study.  While the Veteran did undergo a sleep study in 2009 that did not lead to a sleep apnea diagnosis, a July 2010 VA medical record notes that the Veteran's 2009 sleep study was only a portable sleep study and was probably a false negative. 

The only etiology opinion in this claim appears in a May 2017 VA examination report.  The examiner opined that the Veteran's sleep apnea is less likely as not due to active duty service.  In her rationale, the examiner noted the Veteran's current height, weight, and body mass index and noted that the number one cause of obstructive sleep apnea, per medical literature review, is weight gain.  She also determined that there is no objective evidence of aggravation.  

The May 2017 VA examiner is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Her opinion reflects review of the claims file and interview and examination of the Veteran.  Its rationale discusses the Veteran's medical history and pertinent medical principles.  For these reasons, the Board finds that the May 2017 opinion is highly probative nexus evidence.

The Board acknowledges that the Veteran himself believes that his sleep apnea is related to service.  However, as a layperson, the Veteran is not competent to link his sleep apnea to heat stroke suffered during service, nor is he competent to diagnose himself as having had sleep apnea since service, as such is an inherently medical question requiring medical expertise to answer.  Therefore, his opinion on the etiology of his sleep apnea is of no probative value.

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

E.  Diabetes Mellitus, Type II

The Veteran has also claimed entitlement to service connection for diabetes mellitus.  

The available service treatment records reflect that the Veteran reported a family history of diabetes in his father, but he did not report a personal history of diabetes.  The Veteran has not asserted that he had diabetes in service.

The record reflects that the Veteran has been diagnosed with diabetes mellitus.  See April 2013 VA medical record.  While the exact date of his diabetes diagnosis is unclear, the earliest mention appears to be a July 2001 VA medical record that notes that the Veteran was seeking consultation "for initial case management consultation for uncontrolled diabetes."  The Veteran has also denied having diabetes on multiple occasions post-service.  Some of these denials have occurred after the July 2001 diabetes consultation.  See, e.g., VA November 2003 medical record.  Furthermore, other records note a past medical history of "Impaired Fasting Glucose," but not of diabetes mellitus.  See, e.g., February 2012 VA medical record. Regardless, given the 2013 diagnosis, a current disability is established.

The Board finds that entitlement to service connection for diabetes mellitus must be denied, as the record contains no evidence of disability in service or within one year of separation from service, and the Veteran does not contend that his diabetes developed in that timeframe.  Nor has the Veteran claimed or provided evidence in support of finding an etiological link between diabetes and service.

The Board notes that the Veteran himself, as a layperson, does not possess the necessary expertise, training, or education to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  The Board also finds that diagnosing diabetes or linking a diabetes diagnosis to any particular cause requires a degree of medical expertise that a layperson does not possess. 

The Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

ORDER

Prior to April 24, 2015, entitlement to an initial rating in excess of 30 percent for an acquired psychiatric disorder is denied.

From April 24, 2015, through December 22, 2015, entitlement to an initial rating of 70 percent, but no higher, for an acquired psychiatric disorder is granted, subject to regulations applicable to the payment of monetary benefits.

On and after December 23, 2015, entitlement to an initial rating in excess of 70 percent for an acquired psychiatric disorder is denied.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for diabetes mellitus is denied.


REMAND

The Veteran has claimed entitlement to service connection for a low back disability.  He essentially contends that this disability developed as a result of the conditions he experienced during service.  Specifically, he described having to sleep on the ground in cold weather and carrying a heavy backpack in the infantry for four years.  See November 2013 Statement in Support of Claim and Board Hearing Transcript at pages 17-18.  In a February 2017 VA medical record, the Veteran's treating physician noted that the Veteran has "chronic back pain-djd - chronic lifelong diagnosis."  The doctor noted that the Veteran reported he was lying on the cold ground when he was in the infantry and carrying heavy backpacks, which "may contribute."  The Board notes that the activities of carrying heavy backpacks and lying on the cold ground are consistent with duties that would be expected of someone in the infantry.  Given that the Veteran has current low back diagnoses and that there is an indication of a relationship between such disabilities and service, the Board finds it appropriate to remand this claim to schedule the Veteran for a VA examination.

Finally, the claim of entitlement to a TDIU must be remanded for readjudication pending resolution of the low back disability claim and with the assignment of disability ratings and effective dates for the bilateral hearing loss and tinnitus claims.  Consideration of the TDIU claim is therefore deferred at this time.

While this case is on remand, the AOJ should obtain any outstanding VA medical records, including any records that were created after the VA medical records were last obtained in August 2017.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, including any records that were created after the VA medical records were last obtained in August 2017, and associate these records with the claims file.

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination in regard to the low back claim.  The Veteran's file should be made available for review by the examiner.  The examiner should review the file and this fact should be noted in the accompanying medical report.

The examiner must opine as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current low back disability is related to the Veteran's military service.  For purposes of this opinion, the Veteran's description of having carried 85-pound backpacks and having slept on the cold, hard ground while in the infantry for four years is presumed to be credible.  The examiner should address the likelihood that activities such as those described by the Veteran could have caused any of the Veteran's current low back conditions.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the development requested above has been completed, again review the record and readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


